Citation Nr: 1720290	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-20 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic musculoskeletal chest pain as a manifestation of an undiagnosed illness.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1976, and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The May 2005 rating decision granted service connection for chronic musculoskeletal chest pain as a manifestation of undiagnosed illness, and assigned an initial noncompensable rating effective November 13, 2000, the date of the Veteran's petition to reopen his claim for service connection.  A September 2006 rating decision subsequently assigned an initial rating of 20 percent effective June 1, 2005, and an April 2016 rating decision resolved reasonable doubt to assign an initial 20 percent rating effective back to November 13, 2000.  The Board has recharacterized the issue to reflect the April 2016 rating decision.

A January 2011 rating decision denied service connection for sleep apnea.  The Veteran testified before the undersigned Acting Veterans Law Judge on the issue of entitlement to service connection for sleep apnea during an August 2011 videoconference hearing.  A transcript is of record.  While the Veteran did not present testimony regarding the issues of entitlement to a higher initial disability rating for chronic musculoskeletal chest pain, or entitlement to a TDIU during his August 2011 hearing, he indicated in an August 2012 statement that he no longer desired a hearing to address the issues.  

The Board previously remanded the matter in September 2012 for additional development, to include providing additional notice, obtaining additional VA treatment records, and scheduling the Veteran for new VA examinations.  VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2012 remand, the Board raised the issue of entitlement to a TDIU under Rice v. Shinseki, 22 Vet App 447 (2009).  Following the remand, a May 2014 rating decision granted entitlement to a TDIU effective August 26, 2013, and an April 2016 rating decision granted entitlement to a TDIU effective back to August 9, 2010, the earliest date on which the Veteran met the schedular criteria.  The Board has recharacterized the issue to reflect the April 2016 rating decision.

The issue of entitlement to service connection for Group IV muscle impairment, including as secondary to service-connected left acromioclavicular joint degenerative joint disease, has been raised by the record in the October 2012 VA muscle examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board lacks jurisdiction over the issue and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required to ensure the Veteran is provided every possible consideration.

Sleep apnea

The Veteran contends he has sleep apnea that is related to environmental exposures during his Persian Gulf War service.  See May 2011 Substantive Appeal; August 2011 Transcript at 3; November 2011 Statement.

The Veteran has a diagnosis of sleep apnea, and his complaints of sleep difficulty and fatigue since service indicate that it may be associated with his active service.  See August 2006 VA Examination (diagnosing sleep apnea with associated mild fatigue).  While the Veteran was provided an examination for sleep apnea, the record does not contain a medical nexus opinion regarding its etiology.  As the Board lacks the necessary medical expertise, a remand for an opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Increased rating and TDIU

Evidence in the Veteran's claims file indicates that he filed a claim for disability benefits with the Social Security Administration (SSA).  See December 2014 Disability Determination Service Request (requesting VA records dated from January 2010 forward).  As nothing in the record suggests that the Veteran's SSA claim is not based in part on his chronic musculoskeletal chest pain, and an SSA determination on whether the Veteran was unemployable from January 2010 forward is relevant to his appeal for a TDIU prior to August 9, 2010, VA must attempt to obtain any outstanding SSA records.  38 C.F.R. § 3.159(c)(2) (2016).

The Board notes that the diagnostic code currently assigned to the Veteran's chronic musculoskeletal chest pain appears to be inappropriate.  Diagnostic Code 5321 pertains to Group XXI muscles; however, the October 2012 VA examiner indicated that the Veteran did not have any impairment in the Group XXI muscles.  Instead, he had impairment in the Group II muscles-specifically, in the pectoralis major II (costosternal) muscle, indicating that Diagnostic Code 5302 is more appropriate.  See 38 C.F.R. § 4.73 (2016).  The Veteran's chronic musculoskeletal chest pain was previously evaluated under Diagnostic Code 5302.  See January 2008 VA General Examination (identifying location of pain as four centimeters below left clavicle); July 2008 VA Muscle Examination (identifying pectoralis major (costosternal origin) as impaired muscle).  On remand, VA should consider whether a higher rating is available under Diagnostic Code 5302.

Further, the Board notes that the Veteran was last provided a VA examination of the muscles in 2012, over four years ago.  While he was provided a VA examination regarding the left shoulder in March 2014, it did not specifically address the Veteran's Group II muscle impairment.  More contemporaneous medical evidence is needed.  On remand, VA should schedule the Veteran for a new VA examination of the Group II muscles.

The issue of entitlement to a TDIU prior to August 9, 2010, is inextricably intertwined with the appeal for an increased rating for chronic musculoskeletal chest pain during the same period.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) to obtain the Veteran's SSA records.  If any records are unavailable, a Memorandum of Unavailability should be associated with the claims file.

2. Obtain any outstanding relevant VA treatment records dated since January 2013.  

3. After any VA records are received, and after either any SSA records are received or a negative reply is received, obtain an addendum opinion from an appropriate examiner regarding whether the Veteran's sleep apnea at least as likely as not (50 percent or greater probability) had its onset during service, or is otherwise related to an in-service disease, injury, or event, including any environmental exposures during his Persian Gulf War service from February 1991 to June 1991.  

The examiner should review the electronic Virtual VA and Veterans Benefits Management System claims files, including the transcript of the Veteran's August 2011 hearing.  

The examiner should consider the Veteran's reports of in-service exposures in November 2003 and January 2004 VA treatment records; his diagnosis of sleep apnea in VA treatment records from February and March of 2004; the August 2006 VA examiner's diagnosis of sleep apnea with associated mild fatigue; the Veteran's lay reports of having experienced fatigue in service and since service; and the Veteran's family's lay reports of having witnessed him experience fatigue since service.

Please provide a complete medical rationale for any opinion expressed.  If medical literature is used, please provide a citation.  

If an opinion cannot be provided without resorting to speculation, the examiner should indicate whether the reason is a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts), a deficiency in the record (i.e., additional facts are required), or a lack of necessary knowledge or training.

4. After any VA records are received, and after either any SSA records are received or a negative reply is received, schedule the Veteran for a VA examination with an appropriate examiner regarding the current severity of his chronic musculoskeletal chest pain (Group II muscle impairment).  See January 2008 VA General Examination (identifying location of pain as four centimeters below left clavicle); July 2008 VA Muscle Examination (identifying pectoralis major (costosternal origin) as muscle injured); October 2012 VA Examination (identifying Group II muscles, including pectoralis major, as impaired).  The examiner should conduct all necessary tests and review the electronic Virtual VA and Veterans Benefits Management System claims files.  

If possible, the examiner should identify any symptoms and functional impairments, including any effects on employment, that are attributable to the Veteran's chronic musculoskeletal chest pain/Group II muscle impairment alone.  

Please provide a complete medical rationale for any opinion expressed.  If medical literature is used, please provide a citation.  

If an opinion cannot be provided without resorting to speculation, the examiner should indicate whether the reason is a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts), a deficiency in the record (i.e., additional facts are required), or a lack of necessary knowledge or training.

5. After competing steps 1 through 4, and after the referred issue of entitlement to service connection for Group IV muscle impairment is adjudicated, readjudicate the remaining issues on appeal.  Regarding entitlement to a higher rating for chronic musculoskeletal chest pain, evaluate the issue under Diagnostic Code 5302.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




